REVISED April 23, 2010

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                           United States Court of Appeals
                                                                    Fifth Circuit
                                     No. 08-40659                 F I L E D
                                   Summary Calendar
                                                                  March 24, 2010

                                                              Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

RODRIGO ARIZPE,

                                                  Defendant-Appellant.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 5:06-CR-1626-5
                                  No. 5:08-CV-47




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 08-40659

      Rodrigo Arizpe appeals the denial of his 28 U.S.C. § 2255 motion challeng-
ing his conviction and sentence. We dismiss the appeal.
      Arizpe pled guilty to one count of conspiracy to seize and detain foreign
nationals for ransom. The plea agreement contained a waiver of Arizpe’s right
to contest his conviction by means of any post-conviction proceeding, including
one under § 2255.
      In accordance with the terms of the waiver, the district court dismissed the
§ 2255 motion. Arizpe applied to this court for a certificate of appealability
(“COA”) to contest the dismissal. We granted a COA on one issue: whether Ariz-
pe knowingly and voluntarily waived his right to pursue relief under § 2255.
      Arizpe’s initial brief addressed only whether he was denied effective assis-
tance of counsel and whether the government breached the plea agreement. Be-
cause the brief contained no argument or record citations regarding the sole is-
sue on which the COA had been granted, the government moved to strike the
brief. We granted that motion and ordered Arizpe to file a new brief addressing
whether his waiver of the right to appeal was knowing and voluntary. Instead
of filing a new brief, Arizpe merely resubmitted his original brief with a new sig-
nature page.
      Arizpe’s repetitive brief does not adequately address the issue on appeal.
Federal Rule of Appellate Procedure 28(a)(9)(A) requires that the appellant’s
brief contain his “contentions and the reasons for them, with citations to the au-
thorities and parts of the record on which the appellant relies.” Although we ap-
ply less stringent standards to pro se litigants and liberally construe their briefs,
“pro se parties must still brief the issues and reasonably comply with the stan-
dards of Rule 28.” Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
      Arizpe’s brief does not even hint at the appealable issue until the last
page. And even there, he only reproduces the conclusory statements that he nev-
er understood that he waived the right to appeal and that nobody explained that

                                         2
                                  No. 08-40659

he could waive those rights before a sentence was imposed. This court informed
Arizpe that his initial brief was inadequate, but he chose to re-file it anyway.
We will not raise and discuss legal issues that Arizpe has failed to assert; those
issues are deemed abandoned. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      The appeal is therefore DISMISSED for want of prosecution, and all out-
standing motions are DENIED.




                                        3